McFarland, J., concurring.
I concur in the judgment of reversal; but I fear that some language in the leading opinion will be construed as holding that a defendant has a constitutional right to have a convict brought out of the state prison, whenever the former is ready to swear that the latter is a material witness. It is admitted, however, that whether or not a convict will be ordered out of prison into court (and his term of imprisonment thus interfered with) depends upon the discretion of the court, and I cannot understand how a constitutional right can depend upon the discretion of a judge. I think that the law upon the subject is simply this: the statute gives a court discretion to break the continuity of a convict’s term of imprisonment by ordering him to be brought out of prison into court as a witness; and if the court abuses its discretion by not making the order when it clearly ought to have been made, such abuse is ground for a reversal of the judgment,—just as abuse of discretion in refusing to grant a continuance may be ground for reversal. I do not think that there is any constitutional question involved. If the word “ process,” as used in the constitution, is to be construed as referrihg to the extraordinary proceeding provided for in section 1567 of the Penal Code, then I see no escape from the proposition that defendants may in all cases have material witnesses brought out of the state prison, and that the discretion of a court cuts no figure in the matter. And I think further, that courts would not abuse their discretion in refusing such orders except in peculiar and extraordinary cases, — some of which are *492referred to in the opinion of Mr. Justice Paterson in Willard v. Superior Court, 82 Cal. 459. In the case at bar there were some peculiar circumstances which made it, I think, the duty of the court to order the witness brought into court.
Upon other questions I concur in the opinion of the chief justice.